Title: From James Madison to Jesse Atwater, 21 July 1808
From: Madison, James
To: Atwater, Jesse



Sir.
Department of State, July 21st. 1808.

The dispatches with which you are charged for Mr. Pinkney, you will deliver to him in London.  The Schooner Hope, in which you take your passage, is to land you at some convenient place on the English Coast, on her way to Havre de Grace.  You will let Mr. Pinkney know that the Hope, after receiving at that place Dispatches from Genl. Armstrong is to pass over to Cowes or Portsmouth, in order to bring you back with dispatches from Mr. Pinkney, and on receiving these you are to repair to Cowes, and thence in the said Schooner to the United States, delivering your charge at the seat of Government, as expeditiously as may be.  The letter bag which you receive from the Post Office here you will please to put into the first post Office you reach in England.
For the service you undertake you will have a birth gratis in the Hope, both in going & returning; and you will be allowed your expenses whilst on shore, which your prudence will be careful to render as moderate as may be.  Should a detention in England oblige you to exceed the 200 Dollars advanced you, Mr. Pinkney, on application to him will supply what may be necessary.  I am &c.

James Madison.

